Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

CHARLES EDWARD SENTER,                       )                      No. 08-03-00456-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )        County Criminal Court of Appeals No. 1
)
THE STATE OF TEXAS,                                   )                   of Dallas County, Texas
)
                                    Appellee.                          )                   (TC# MC03-A1918-D)

O P I N I O N

            Charles Edward Senter, pro se, appeals from his conviction for operating an overweight
commercial motor vehicle, a Class C misdemeanor.  A jury found Appellant guilty and assessed
punishment at a fine of $200.  We affirm.
            When Appellant did not file his brief or a motion for extension of time, we directed the trial
court to conduct a hearing to determine whether Appellant desired to prosecute his appeal.  See
Tex.R.App.P. 38.8(b).  At the hearing, Appellant stated in open court that he did not wish to
prosecute his appeal.  We then ordered Appellant to file a motion to dismiss within ten days but he
has not complied with our order.  Consequently, we notified Appellant that the appeal would be
submitted on the clerk’s record alone.  See Tex.R.App.P. 38.8(b)(4).  In the interest of justice, we
have reviewed the entire record, but have found no fundamental error.  See Lott v. State, 874 S.W.2d
687 (Tex.Crim.App. 1994).  Accordingly, the judgment of the trial court is affirmed.
August 19, 2004                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)